               Case 20-14792-EPK        Doc 11     Filed 04/30/20    Page 1 of 16




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                West Palm Beach Division
                                  www.flsb.uscourts.gov

In re:                                                      Case No. 20-14792
                                                            Chapter 11
TOOJAY'S MANAGEMENT LLC and                                 (Pending Joint Administration)
TOOJAY'S ACQUISITION LLC

            Debtors.
______________________________/

 DEBTORS' EMERGENCY MOTION FOR ENTRY OF AN ORDER AUTHORIZING
     DEBTORS TO USE CASH COLLATERAL AND PROVIDE ADEQUATE
                          PROTECTION

                   (Emergency Hearing Requested for Friday, May 1, 2020)

                      STATEMENT OF EXIGENT CIRCUMSTANCES

                    The Debtors request an emergency hearing in this
                    matter on April 29, 2020. Without the immediate
                    authorization to use cash collateral and provide
                    adequate protection as detailed herein, the Debtors will
                    be irreparably harmed because the Debtors will not be
                    able to acquire goods and services necessary for its day-
                    to-day operations or generally maintain and preserve
                    the going concern, enterprise value of the business.

         Debtors seek the entry of an Order authorizing Debtors to use their cash collateral on an

interim and final basis pursuant to the terms of the existing Pre-Petition Senior Secured Loan

Agreements and Pre-Petition Subordinated Secured Loan Agreements (terms defined below),

providing the Monroe Lenders (defined below) with adequate protection as detailed herein




52924769;1
                 Case 20-14792-EPK             Doc 11       Filed 04/30/20         Page 2 of 16




pursuant to 11 U.S.C. Sections 361 and 363 and scheduling a final hearing (the "Motion"),1 and

in support thereof states as follows:

                                     PRELIMINARY STATEMENT

         Debtors have owned and operated over 30 restaurant/delicatessens chains across the state

of Florida since 1981 when the first deli was opened in Palm Beach. These restaurants are open

for breakfast, lunch and dinner and are well-known for the wide selection of menu options that

include handcrafted sandwiches, made-from-scratch soups, salads, and baked goods.                          Prior to

the COVID-19 pandemic and the unprecedented closures of businesses required by local

governments, Debtors' businesses were operating profitably and there were even plans to expand

the chain into additional parts of Florida and the southeast region of the United States.

         Since the pandemic, sales have reduced dramatically. Although the Debtors have taken

proactive measures to reduce expenses wherever possible, including reducing the number of full-

time employees from 1,114 down to a minimal staff of 280, the Debtors' fixed operating costs

make it challenging for it to maintain its profitability and other key financial health metrics

required by their Monroe Lenders. In the interest of stabilizing its operations until closures

related to COVID-19 are lifted, Debtors recently obtained a $6,400,000 loan under the Paycheck

Protection Program ("PPP") which it plans to use for payroll and other expenses allowed under

the PPP, including future rent.

         The filing of these chapter 11 bankruptcy actions was necessitated solely because of the

COVID-19 pandemic. These cases will provide the Debtors a single venue in which to negotiate



1
 In support of the Motion, the Debtors rely on the Declaration of Max Piet in Support of Chapter 11 Petition and
First Day Motions to be filed with the Court (the "First Day Declaration"). The Motion is being filed pursuant to 11
U.S.C. Sections 361 and 363, Bankruptcy Rules 4001 and 9014, Local Rules 9013-(F) and (G), and this Court's
Guidelines for Motions Seeking Authority to Use Cash Collateral and Motions Seeking Approval of Postpetition
Financing (the "Court Guidelines").


52924769;1
               Case 20-14792-EPK        Doc 11     Filed 04/30/20     Page 3 of 16




a plan of reorganization and to work with all of their existing landlords to address the impact of

the revenue reductions resulting from the state and city regulations mandating the closure of the

dining room at all restaurants.

         The Debtors operated profitably for many years and are well known in the locations in

which they operate. They enjoy a good reputation. The Debtors project that the lifting of

closures anticipated over the next two months will enable them to rehabilitee their businesses.

                                    RELIEF REQUESTED


         An immediate and critical need exists for the Debtors to be granted permission to use

Cash Collateral (defined below) enabling them to continue operating and preserving their

businesses and importantly, the ongoing, enterprise value. The Debtors will be irreparably

harmed if the relief requested is not granted. Thus, the Debtors are requesting that the Court

pursuant to Federal Rules of Bankruptcy Procedure 4001(b)(2) and Local Rules 4001-2, 9013-

1(F) and (G): i) schedule an emergency interim hearing ("Interim Hearing") on the Motion in

accordance with local rules 9013-1(F); ii) enter the proposed Interim Order attached hereto

as Exhibit B; iii); schedule a final hearing ("Final Hearing") on this Motion for approximately

30 days after the conclusion of the Interim Hearing; and, iv). provide the Monroe Lenders

(defined below) with adequate protection in the form of: (i) replacement liens securing any

cash collateral used by the Debtors that are equal in validity and priority as any liens the

Monroe Lenders held against the Debtors' collateral as of the commencement of this case; (ii)

monthly adequate protection payments of $140,000; and (iii) monthly reporting requirements.




52924769;1
                Case 20-14792-EPK        Doc 11      Filed 04/30/20     Page 4 of 16




                                         JURISDICTION

           1.   This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and

1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper before this

Court pursuant to 28 U.S.C. § § 1408 and 1409(a).

           2.   The statutory predicates for the relief requested herein are sections 105, 361, 362,

and 363 of title 11 of the United States Code ("Bankruptcy Code"), Rules 2002, 4001, 6003 and

9012 of the Federal Rules of Bankruptcy Procedure ("Bankruptcy Rules") and Local Rules

4001-2, 9013-1(F) and (G), and the court's "Guidelines for Motions Seeking Authority to Use

Cash Collateral and Motions Seeking Approval of Postpetition Financing" ("Local Rules").

                           FACTS RELATED TO RELIEF REQUESTED

           3.   On April 29, 2020 (the "Petition Date"), the Debtors filed voluntary petitions in

this Court for relief under Chapter 11 of Title 11 of the United States Code (the "Bankruptcy

Code" ). Since that time, the Debtors have operated as debtors-in-possession pursuant to
       "




Sections 1107 and 1108 of the Bankruptcy Code. As of the date hereof, no creditors’ committee

has been appointed in this case. In addition, no trustee or examiner has been appointed. For a

detailed description of the Debtors, their operations and assets and liabilities, the Debtor

respectfully refers the Court and parties-in-interest to the First Day Declaration to be filed.

           4.   Any cash or cash equivalents, funds or proceeds of or derived from certain of the

collateral securing the obligations of the Debtors to the Monroe Lenders and Brookside Lenders

under the Pre-Petition Senior Secured Loan Agreements and Pre-Petition Subordinated Secured

Loan Agreements (defined below) constitute cash collateral within the meaning of Section 363

of the Bankruptcy Code (the "Cash Collateral"). The Cash Collateral includes, without

limitation, the Debtor’s cash or cash equivalents maintained in the Debtor's bank accounts and




52924769;1
                 Case 20-14792-EPK           Doc 11      Filed 04/30/20   Page 5 of 16




proceeds received by the Debtors from the sale of goods and services and collection of accounts

receivables.

         5.      As of the Petition Date, the total claims of all secured and unsecured debt of

Debtors was less than $50,000,000 and is summarized as follows:

                                                                          TooJay's Management LLC
              Current liabilities (unsecured)                                   $10,254,407
              Long-term liabilities - deferred rent (unsecured)                  $2,643,076

              Long-term debt (secured)
                  Term loan                                                     $21,522,500
                  Operating revolving loan                                      $1,000,000
                  Term loan (growth and capital improvements)                   $2,992,500
                  Mezzanine debt                                                $7,265,236

              TOTAL CLAIMS                                                      $45,677,719

         6.      Prior to the Petition Date, the Debtors entered into certain secured financing

agreements with various lenders. The primary lending agreement providing for principal up to

$26,000,000 is that certain Credit Agreement dated as of October 26, 2018 by and between TJ

Acquisition, LLC, TooJay’s Management LLC, each of the subsidiaries of TooJay’s

Management LLC, Monroe Capital Management Advisors, LLC (hereinafter “Monroe

Administrative Agent”), and various financial institutions known as Monroe Capital

Corporation, Monroe Capital Private Credit Fund II LP, Monroe Capital Private Credit Fund II

(Unleveraged) LP, Monroe Capital Private Credit Fund III LP, Monroe Capital Private Credit

Fund III (Unleveraged) LP, Monroe Private Credit Fund A LP, Monroe Capital Private Credit

Fund I LP, and MC Financing SPV I, LLC (hereinafter collectively “Monroe Lenders”). The

borrowers under the Credit Agreement are TooJay’s Management LLC and its operating

subsidiaries.




52924769;1
                Case 20-14792-EPK            Doc 11         Filed 04/30/20      Page 6 of 16




         7.      The Monroe Lenders claim a security interest in cash collateral through a

revolving line of credit, a term loan extended for non-growth expenditures, and a term loan

intended for build-out of new sites and capital expenditures. The Credit Agreement was further

secured by that certain Guaranty and Collateral Agreement dated October 26, 2018 by and

between TJ Acquisition, LLC, TooJay’s Management LLC, all of TooJay’s Management LLC’s

operating subsidiaries and Monroe Administrative Agent. (“Monroe Guaranty and Collateral

Agreement”). A true and correct copy of the Monroe Credit Agreement and Monroe Guaranty

and Collateral Agreement (collectively referred to as "Pre-Petition Senior Secured Loan

Agreements") are attached as Composite Exhibit C. A summary of the loan commitments for

each of the Monroe Lenders is summarized below:

                                             Revolving           Term A loan        Total B loan
Name of lender                              commitment           commitment        commitment          TOTAL
Monroe Capital Corporation                  $159,090.91         $3,500,000.00      $477,272.72     $4,136,363.63
Monroe Capital Private Credit Fund II LP    $120,049.40         $2,641,086.90      $360,148.21     $3,121,284.51
Monroe Capital Private Credit Fund II
(Unleveraged) LP                            $16,314.23           $358,913.10       $48,942.70       $424,170.03
Monroe Capital Private Credit Fund III LP   $216,005.51         $4,752,121.20      $648,016.53     $5,616,143.24
Monroe Capital Private Credit Fund III
(Unleveraged) LP                              $56,721.76        $1,247,878.80      $170,165.29      $1,474,765.85
Monroe Private Credit Fund A LP              $250,000.00        $5,500,000.00      $750,000.00      $6,500,000.00
Monroe Capital Private Credit Fund I LP      $136,363.64        $3,000,000.00      $409,090.91      $3,545,454.55
MC Financing SPV I, LLC                       $45,454.55        $1,000,000.00      $136,363.64      $1,181,818.19
TOTAL                                       $1,000,000.00      $22,000,000.00     $3,000,000.00    $26,000,000.00

         8.      The Debtors also obtained pre-petition secured loans in the principal amount of

$7,000,000 from two mezzanine lenders.              The primary lending agreement is that certain

Amended and Restated Securities Purchase Agreement dated September 14, 2015 by and

between TooJay’s Management LLC, TJ Acquisition LLC, each of the subsidiaries of TooJay’s

Management LLC, and two financial institutions known as Brookside Mezzanine Fund II, L.P.

and Brookside Mezzanine Fund III, L.P. (hereinafter collectively “Brookside Lenders”).

(“Brookside Amended and Restated Securities Purchase Agreement”). TooJay's Management


52924769;1
                   Case 20-14792-EPK           Doc 11   Filed 04/30/20    Page 7 of 16




LLC executed two Amended and Restated Senior Subordinated Notes in favor of the Brookside

Lenders due March 14, 2021 on September 14, 2015 that further memorialized the terms of the

Amended and Restated Securities Purchase Agreement.                   (“Brookside Notes”).      These

mezzanine loans were further secured by that certain Amended and Restated Guaranty and

Security Agreement dated September 14, 2015 by and between TooJay’s Management LLC, TJ

Acquisition, LLC, all of the subsidiaries of TooJay’s Management LLC, and the Brookside

Lenders. (“Brookside Amended and Restated Guaranty and Security Agreement”). The terms

of the Brookside Amended and Restated Securities Purchase Agreement were subsequently

modified by three different amendments, the first of which was executed on May 27, 2016, the

second on July 6, 2017, and the third on October 26, 2018 (collectively “Brookside

Amendments”). A true and correct copy of the Brookside Amended and Restated Securities

Purchase Agreement, Brookside Amended and Restated Guaranty and Security Agreement,

Brookside Notes, and Brookside Amendments (collectively referred to as “Pre-Petition

Subordinated Secured Loan Agreements”) are attached hereto as Composite Exhibit D. A

summary of the original principal amounts for each of the Brookside Lenders is as follows:


             1.     D
               Name of secured lender                                         Principal
             2.Brookside Mezzanine Fund II, L.P.                           $3,500,000.00
               Brookside Mezzanine Fund III, L.P.                          $3,500,000.00
              TOTAL                                                        $7,000,000.00



             3.     The Monroe Lenders and Brookside Lenders both claim a lien against the

Debtors' Cash Collateral for the purpose of securing the Debtors obligations under their

respective loan documents.           The Monroe Lenders also claim a security interest in the Debtors'

personal property, intellectual property, account receivables and any equity interests. The


52924769;1
                  Case 20-14792-EPK       Doc 11     Filed 04/30/20     Page 8 of 16




Brookside Lenders also claim a security interest in the Debtors' fixtures ) and other personal

property, whether tangible or intangible, and also pledged stock. (See Composite Exhibits C

and D).

             4.   The lenders are parties to a Subordination and Intercreditor Agreement dated

October 26, 2018, which seemingly subordinates the Brookside Lenders claimed liens to the

claimed liens of the Monroe Lenders.            A copy of the Subordination and Intercreditor

Agreement is attached hereto as Exhibit E.

             5.   A list of UCC-1 Financing Statements and their document numbers filed against

the Debtors in the State of Florida is attached as Exhibit F. The Debtors are obtaining any

UCC-1 Financing Statements filed in Delaware against them which documents are not

available online.

             6.   The Debtors estimate that the value as of April 29, 2020 of the cash collateral is

(i) $5,759,149 in case and cash equivalents; and (ii) $619,202 in accounts receivable. The

Debtors estimate that the value as of April 29, 2020 of the fixed assets is (i) $592,712 in

inventories and suppliers; (ii) $14,818,075 in equipment and leashehold improvements; and

(iii) $25,235 in deposits and other assets. Prior to the COVID-19 pandemic, annual EBITDA

on a consolidated basis exceeded $6,700,000 based on the February 2020 trailing twelve month

period. If market multipliers for similarly situated restaurant chains were applied to EBITDA

for the Debtors' pre-pandemic businesses, and, Debtors anticipate that the enterprise value

expected once operations stabilize post-pandemic would be between $44,000,000 and

$50,000,000. Since the total value of the Senior Secured Debt and Subordinated Secured Debt

total approximately $32,780,236, the value of the Debtors' enterprise far exceeds the value of

any Lenders' liens.



52924769;1
                   Case 20-14792-EPK       Doc 11    Filed 04/30/20    Page 9 of 16




             7.    As of April 29, 2020, the Monroe Lenders claimed the approximate amount of

$25,515,000 was due and owing them by the Debtors and the Brookside Lenders claimed the

approximate amount of $7,265,236 was due and owing them by the Debtors.

             8.    In the one-year period proceeding the commencement of this case, the net

interest paid to the Monroe Lenders by the Debtors averaged $167,130 per month..

             9.    In connection with the Debtors' proposed use of Cash Collateral hereunder and in

order to provide the Monroe Lenders with adequate protection for the aggregate diminution of

the Cash Collateral resulting from the Debtors' use thereof, the Debtors have agreed, subject to

approval of this Court, that the Monroe Lenders, shall have, nunc pro tunc as of the

commencement of this Chapter 11 case, a replacement lien pursuant to 11 U.S.C. §361(2) on

and in all property of the Debtors acquired or generated after the Petition Date, but solely to the

same extent and priority, and of the same kind and nature, as the property of the Debtors

securing the pre-petition obligations to the Monroe Lenders under the Pre-Petition Senior

Secured Loan Agreements and Pre-Petition Subordinated Secured Loan Agreements.

             10.   The Debtors also propose making monthly interest payments in the form of

adequate protection payments in the amount of $140,000 per month to the Monroe Lenders (the

"Adequate Protection Payments"). The Debtors will also furnish the Monroe Lenders with such

financial and other information as required by the Pre-Petition Senior Secured Loan

Agreements and Pre-Petition Subordinated Secured Loan Agreements or other reports as the

Monroe Lenders may reasonably request. All replacement liens will be valid and perfected

without the need for the execution or filing of any further documents or instruments.

             11.   Prior to the COVID-19 pandemic, the Debtors' annual EBITDA on a

consolidated basis exceeded $7,500,000. If market multipliers for similarly situated restaurant



52924769;1
                   Case 20-14792-EPK        Doc 11    Filed 04/30/20    Page 10 of 16




chains were applied to EBITDA for the Debtors' pre-pandemic businesses, the enterprise value

expected once operations stabilize post-pandemic would likely be between $54,000,000 and

$65,000,000. Thus, the value of the Debtors far exceeds the amounts claimed by the lenders.

             12.    Section 361 of the Bankruptcy Code requires a debtor to provide adequate

protection solely to preserve a secured creditor's interest in any collateral used by the debtor.

Here, the Debtors do not propose providing the Brookside Lenders with adequate protection

because, they are unsecured as to the Cash Collateral and precluded from such relief under the

Intercreditor and Subordination Agreement.

             12.    For the avoidance of doubt, the Monroe Lenders shall not have or be granted a

replacement lien on or against any claims or causes of action arising under Sections 542 through

550 of the Bankruptcy Code (the "Avoidance Actions") or on or against the proceeds of the

Avoidance Actions.

             13.    The Debtors propose to use the Cash Collateral in accordance with the terms of

the Budget attached hereto as Exhibit A covering the 13-week period from May 5, 2020 through

August 3, 2020. The essential terms for the proposed use of Cash Collateral are as follows:

                    •   Pay critical vendors, including those that supply food, gourmet

                        products, and other consumable supplies necessary for the operation of

                        the businesses;

                    •   Pay necessary fixed operating expenses related to the real property

                        occupied the Debtors;

                    •   Pay employee wages and benefits to employees necessary to operating

                        the various businesses;




52924769;1
                   Case 20-14792-EPK        Doc 11     Filed 04/30/20     Page 11 of 16




                    •   Pay the Estates' professional fees for the administration of the Chapter

                        11 cases; and

                    •   Pay all Court fees and fees to the United States Trustee;

             14.    The Debtors intend to utilize Cash Collateral for the next thirty days in an

    amount of $500,000 week.

             15.    The Debtors also requests that they be authorized: (i) to exceed any line item on

    the Budget by an amount equal to ten percent (10%) of each such line item; or (ii) to exceed any

    line item by more than ten percent (10%) so long as the total of all amounts in excess of all line

    items for the Budget do not exceed ten percent (10%) in the aggregate of the total Budget.

             16.    The Budget also reflects the Debtors' utilization of $6,400,000 recently obtained

    through the federal Paycheck Protection Program ("PPP").            The Debtors contend that the

    proceeds of the PPP does not constitute cash collateral.2       Yet, even if the PPP proceeds are

    included in Cash Collateral, the Monroe Lenders still remain adequately protected by virtue of

    the replacement liens and Adequate Protection Payments and the Brookside Lenders still remain


2
 Pursuant to the title II of the Coronavirus Aid, Relief, and Economic Security Act (the "CARES
Act"), § 1102 thereof entitled "Paycheck Protection Program" amends § 7(a) of the Small
Business Act (15 U.S.C. 636(a)) and defines "allowable uses of covered loans" as follows:
           (I)      payroll costs;
           (II)     costs related to the continuation of group health care
                    benefits during periods of paid sick, medical, or family
                    leave, and insurance premiums;
           (III) employee          salaries,   commissions,     or    similar
                    compensations;
           (IV) payments of interest on any mortgage obligation (which
                    shall not include any prepayment of or payment of
                    principal on a mortgage obligation);
           (V)      rent (including rent under a lease agreement);
           (VI) utilities; and
           (VII) interest on any other debt obligations that were incurred
                    before the covered period.



52924769;1
                   Case 20-14792-EPK       Doc 11    Filed 04/30/20     Page 12 of 16




unsecured as to the Cash Collateral. The Debtors also request that any replacement liens and

administrative expense claims granted to the Monroe Lenders pursuant to the terms hereof be at

all times subject and junior to: (i) the fees of the Office of the United States Trustee pursuant to

28 U.S.C. § 1930; (ii) any court costs, and (iii) the fees and expenses for Court approved

professionals for the Debtors in the amounts and as set forth in the Budget (collectively, the

"Carve Out").

                                 BASIS FOR RELIEF REQUESTED

         I          THE COURT SHOULD ENTER AN ORDER AUTHORIZING THE USE
                    OF CASH COLLATERAL BECAUSE THE MONROE LENDERS ARE
                    ADEQUATELY PROTECTED.

             12.    The Bankruptcy Code provides for the Debtors use of cash collateral with

consent of secured creditors, with permission of the Court after notice and hearing. 11 U.S.C, §

363(c). The Court may condition use of cash collateral as is necessary to provide adequate

protection. 11 U.S.C. § 362(e).

             13.    Pursuant to the terms hereof, the Debtors will provide adequate protection to the

Monroe Lenders as contemplated and required by Sections 361 and 363. The Bankruptcy Code

does not explicitly define "adequate protection," but does provide a non-exclusive list of the

means by which a debtor may provide adequate protection, including "other relief" resulting in

the "indubitable equivalent" of the secured creditor's interest in such property. See 11 U.S.C. §

361.

             14.    What constitutes adequate protection must be evaluated on a case-by-case basis.

In re Swedeland Dev. Group Inc., 16 F.3d 552, 564 (3d Cir. 1994) (citing In re O'Connor, 808

F.2d 1393, 139697 (10th Cir. l987)); In re Martin, 761 F.2d 472, 476 (8th Cir. 1985). Adequate

protection is meant to ensure that the secured lender receives the value for which it originally




52924769;1
                   Case 20-14792-EPK       Doc 11    Filed 04/30/20     Page 13 of 16




bargained. Swedeland, 16 F.3d at 564 (citing O'Connor, 808 F.2d at 1396) ("the whole purpose

of adequate protection for a creditor is to ensure that the creditor receives the value for which he

bargained pre bankruptcy"). Courts have noted that "the essence of adequate protection is the

assurance of the maintenance and continued recoverability of the lien value during the interim

between the filing . . . and the confirmation." In re Arriens, 25 B.R. 79, 81 (Bankr. D. Or. 1982).

The focus of the requirement is to protect a secured creditor from diminution in value during the

use period. See In re Kain, 86 B.R 506, 513 (Bankr. W.D. Mich. 1988); In re Becker Indus.

Corp., 58 B.R. 725, 736 (Bankr. S.D.N.Y. 1986); In re Ledgmere Land Corp., 116 B.R. 338,

343 (Bankr. D. Mass. 1990).

             15.    The Debtors' requested use of Cash Collateral and the protections afforded to the

Monroe Lenders herein, including but not limited to, replacement liens, the Adequate Protection

Payments and monthly reporting as required under the Pre-Petition Senior Secured Loan

Agreements and Pre-Petition Subordinated Secured Loan Agreements.

                   II     ALLOWING THE DEBTORS' TO USE THE CASH COLLATERAL
                          WILL PRESERVE THE DEBTORS' GOING CONCERN VALUE
                          INURING TO THE BENEFIT OF THE LENDERS, OTHER
                          CREDITORS AND THE DEBTORS' ESTATES.

             16.    The continued operation of the Debtors' businesses will preserve and maintain

their going concern and enterprise values. If the Debtors are not allowed to use the Cash

Collateral, their business operations will be substantially interrupted resulting in a significant

diminution in the value of the Debtors' assets (including the Cash Collateral) to the detriment of

both the Monroe Lenders and Brookside Lenders, the lenders, other creditors and interest

holders and the Debtors' estates. Moreover, the Debtors will suffer employee attrition, lost

revenues, lost customers and damage to their goodwill.




52924769;1
                   Case 20-14792-EPK       Doc 11     Filed 04/30/20     Page 14 of 16




             17.    It is well established that a bankruptcy court, where possible, should resolve

issues in favor of preserving the business of the debtor as a going concern:


                    A debtor, attempting to reorganize a business under Chapter 11,
                    clearly has a compelling need to use "cash collateral" in its effort
                    to rebuild. Without the availability of cash to meet daily operating
                    expenses such as rent, payroll, utilities, etc., the congressional
                    policy favoring rehabilitation over economic failure would be
                    frustrated.

In re George Ruggiere Chrysler-Plymouth, Inc., 727 F.2d 1017, 1019 (11th Cir. 1984).

             18.    Accordingly, courts authorize the use of cash collateral to enhance or preserve

the debtor's going concern value. For example, in In re Stein, 19 B.R. 458 (Bankr. E.D. Pa.

1982), the court allowed a debtor to use cash collateral where the secured party was

undersecured, finding that the use of cash collateral was necessary to the debtor's continued

operations and the creditor's "secured position can only be enhanced by the continued operation

of the [debtor's business]" Id. at 460; see also In re Karl A. Neise, Inc., 16 B.R. 600, 602 (Bankr.

S.D. Fla. 1981) (marginally secured creditor adequately protected by lien on postpetition

property acquired by debtor; debtor can use cash collateral "in the normal operation of their

business"); Federal Nat. Mort. v. Dacon Bolingbrook Assocs., 153 B.R. 204, 214 (N.D. Ill.

1993) (security interest protected to extent debtor reinvested rents in operation and maintenance

of the property); In re Constable Plaza Assoc., 125 B.R. 98, 105 (Bankr. S.D.N.Y. 1991)

(debtor's reinvestment of rents to maintain and operate office building "will serve to preserve or

enhance the value of the building which, in turn, will protect the collateral covered by [the]

mortgage"); In re Dynaco Corp., 162 B.R. 389, 395-96 (Bankr. D.N.H. 1983) (finding that the

alternative to the debtor's use of cash collateral, termination of its business, would doom

reorganization and any chance to maximize value for all creditors).



52924769;1
                  Case 20-14792-EPK         Doc 11     Filed 04/30/20    Page 15 of 16




         WHEREFORE, the Debtors respectfully request that the Court enter the Interim Order:

             (A) Authorizing the Debtors to:

                     (i) use the Cash Collateral in accordance with the Budget;

                    (ii) pay the Monroe Lenders the Adequate Protection Payments; and

                    (iii) grant the Monroe Lenders a replacement lien pursuant to 11 U.S.C. §361(2)

                   on and in all property of the Debtors acquired or generated after the Petition Date,

                   but solely to the same extent and priority, and of the same kind and nature, as the

                   property of the Debtors securing the pre-petition obligations to the Monroe

                   Lenders under their loan documents;

         (B) Scheduling a Final Hearing on the Motion for approximately thirty (30) days after the

entry of the Interim Order on this Motion; and.

         (C) For such other and further relief as the Court deems just and proper.

         Date: April 29, 2020
                                               AKERMAN LLP
                                               Proposed Attorneys for Debtors-in-Possession
                                               350 East Las Olas, Blvd., Suite 1600
                                               Ft. Lauderdale, Florida 33301
                                               Tel: (954) 463-2700 / Fax: (954) 463-2224

                                               By: /s/ Eyal Berger
                                                Joanne Gelfand, Esq.
                                                Florida Bar No 515965
                                                Joanne.gelfand@akerman.com
                                                Eyal Berger, Esq.
                                                Florida Bar No. 11069
                                                eyal.berger@akerman.com
                                                K. Ingrid Warrner, Esq.
                                                Florida Bar No. 794481
                                                Ingrid.warrner@akerman.com




52924769;1
               Case 20-14792-EPK             Doc 11     Filed 04/30/20   Page 16 of 16




                                     CERTIFICATE OF SERVICE


         I HEREBY CERTIFY that on April 29, 2020, I electronically filed the foregoing document with

the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served this day

by transmission of Notices of Electronic Filing generated by CM/ECF to those parties registered to

receive electronic notices of filing in this case.


                                                AKERMAN LLP
                                                Proposed Attorneys for Debtors-in-Possession
                                                350 East Las Olas, Blvd., Suite 1600
                                                Ft. Lauderdale, Florida 33301
                                                Telephone: (954) 463-2700
                                                Facsimile: (954) 463-2224

                                                B y : /s/ Eyal Berger
                                                     Eyal Berger, Esq.
                                                     Florida Bar No. 11069




52924769;1
